Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 03/18/2022. 
	Claims 1-3, 5-13 and 21-22 are pending with claims 14-20 being cancelled.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tzou et al. (“Tzou” Tzuo, A-J “Non-thermal alloyed ohmic contact process of GaN-based HEMTs by pulsed laser annealing” Semicond. Sci. Technol. 31 03/15/2016 pp. 055003 1-8) with supporting evidence from Hollauer (Hollauer, C online dissertation publication “2.1 The Material Silicon Dioxide” available online at https://www.iue.tuwien.ac.at/phd/hollauer/node11.html and archived by Wayback Machine on 12/06/2007 at  https://web.archive.org/web/20071206115112/https://www.iue.tuwien.ac.at/phd/ hollauer/node11.html).  
As to claim 22, Tzuo shows a method (see the method of making the device in Fig. 4 with the Si implants done, which is the right hand device in Fig. 4, set forth in Section 3 Experiment’s three paragraphs on page 3 and 4 for all citations not explicit below) of forming a semiconductor device, the method comprising: 
providing a semiconductor body comprising a base carrier portion and a type III-nitride semiconductor portion disposed on the base carrier portion (see provision of the Si/buffer layer/GaN/AlGaN parts), the type III-nitride semiconductor portion comprising a heterojunction and two-dimensional charge carrier gas (note the GaN/AlGaN being formed to make a HEMT with a 2DEG therebetween; see final paragraph of Section 1 Introduction on page 2); 
forming one or more ohmic contacts in the type III-nitride semiconductor portion (see the formation of the overall ohmic contacts made of the Si doped implantations in the source/drain regions and taken along with the actual source and drain contacts themselves all as “ohmic contacts” as a whole part), the ohmic contacts forming an ohmic connection with the two-dimensional charge carrier gas (note these parts are to form a ohmic connection to the 2DEG as shown in Fig. 4 and note they actually achieve ohmic contact throughout the reference and as discussed in the second paragraph of page 5 as well as in the final section 5 Conclusion); 
and forming a gate structure (note the formation of the Gate G) that is configured to control a conductive state of the two- dimensional charge carrier gas (this is above the 2DEG to turn the device off when appropriate); 
wherein forming the one or more ohmic contacts comprises: 
forming a structured laser-reflective mask (note that the layers SiN/SiO2 layers here will act to reflect laser light of various frequencies as a mask should it be so used as one and these layers will be designated as the main designation of parts; see second full paragraph of page 4; as an alternate grounds of rejection with an alternate designation of parts here the office will designate the thin GaN capping layer in the sliver of a paragraph at the beginning of page 4 instead, note this GaN capping layer is on top of the AlGaN layer and is so thin it is not depicted in the drawings it appears, the office notes here regarding the use of the thin GaN capping layer that it appears to get etched through along with the AlGaN when the s/d windows are opened to do the s/d implant of Si atoms, and further the office notes that the GaN here does appear to be reflective to at least some kinds of laser light if so used, as discussed in section 4 Results and discussions on page 4 noting that GaN will absorb some of the laser, and where the office notes that the reference [12] cited further expounds on the reflectivity of GaN in this context as will be addressed below this grounds of rejection) on the upper surface of the type III- nitride semiconductor portion (note the SiN/SiO dual layer is on the upper surface of the GaN material and AlGaN material using the main designation of parts above; for the alternate designation the office notes that the thin GaN layer is on top of the AlGaN layer part of the type III nitride “portion” noted above); 
implanting dopant atoms into the upper surface of the type III-nitride semiconductor portion (note the implantation of the n+ Si dopants in the second paragraph of page 4); and 
performing a laser thermal anneal that activates the implanted dopant atoms (note the performance of a laser anneal that activates the dopants in the second paragraph of page 4), 
wherein the material of the structured laser-reflective mask has an energy bandgap that is higher than the type III-nitride semiconductor portion (here note that the materials of the structured laser-reflective mask include SiN as well as SiO layers and the office notes here that both of these have a larger bandgap than the GaN material in the type III-nitride semiconductor portion, where note that in the reference itself GaN is noted to have a 3.4 eV bandgap in the first paragraph of section 4 and then see the inherent properties of SiO at least having a bandgap of 8.9 eV, see Hollaur dissertation noted above as archived on Wayback Machine, for now the office will just rely on the SiO bandgap but the SiN bandgap is also larger than that of GaN).  

Regarding the alternate grounds of rejection where the thin GaN layer is designated as the “structures laser-reflective mask” the office notes that the cited reference [12] in the above reference is itself the reference Muth et al. (“Muth” Muth, J. F. “Absorption coefficient, energy gap, exciton binding energy, and recombination lifetime of GaN obtained from transmission measurements” Appl. Phys. Lett. 71 (18) 11/1997 pp. 2572-2574) which itself describes GaN as having reflectivity to laser light in the second paragraph of page 2572 in the context of using laser on the film in the third paragraph of page 2572.  

Allowable Subject Matter
Claims 1 and 21 (as well as claims 2-3 and 5-13 by dependence thereon) are allowed.  The office notes the previous section of the reasons for allowance for these claims in the prior action.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/18/2022, with respect to the prior objections to and rejections of the claims have been fully considered and are persuasive, excepting that claim 22 appears to have been mistakenly found to be allowable in the previous action when the material properties of the layers in the formal primary reference indicate it should be rejected.  The other rejections and objections of and to the claims have been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891